Exhibit AIRTRAN HOLDINGS, INC. EXHIBIT 12.1 – STATEMENT RE: COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (dollars in thousands) Year Ended December31, Six MonthsEnded June 30, 2004 2005 2006 2007 2008 2009 Income (loss) before taxes and cumulative effect of change in accounting principle $ 18,023 $ 15,007 $ 24,307 $ 83,948 $ (300,750 ) $ 107,145 Add: Total fixed charges (per below) 140,843 171,483 213,146 242,893 242,071 116,812 Less: Interest capitalized during the period (10,768 ) (16,107 ) (18,651 ) (13,710 ) (7,707 ) (1,065 ) Earnings $ 148,098 $ 170,383 $ 218,802 $ 313,131 $ (66,386 ) $ 222,892 Interest (including amortization of debt discount) $ 28,425 $ 35,518 $ 56,352 $ 81,904 $ 85,479 $ 40,979 Interest portion of rent expense 112,418 135,965 156,794 160,989 156,592 75,833 Fixed charges $ 140,843 $ 171,483 $ 213,146 $ 242,893 $ 242,071 $ 116,812 Ratio of earnings to fixed charges 1.1 1.0 1.0 1.3 * 1.9 (*) For the year ended December31, 2008, our earnings were insufficient to cover our fixed charges by $308.5 million. Statement Re: Computation of Earnings to Fixed Charges set forth in this Exhibit 12.1 has been revised to reflect the retroactive application of our adoption of Financial Accounting Standards Board (FASB) Staff Position APB 14-1 (FSP 14-1),Accounting for Convertible Debt Instruments That May Be Settled in Cash Upon Conversion (Including Partial Cash Settlement).
